DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 06/04/2021, adding newly presented limitations, is acknowledged. 

The rejection of record under 35 U.S.C. § 112(d) is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 06/04/2021.

The rejection of record under 35 U.S.C. § 103 is maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 06/04/2021, adding newly presented limitations, as set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 6,497,902, prior art of record) in view of Robyt (Essentials of Carbohydrate Chemistry, Chapter 6 (1998), prior art of record) and further in view of Thibault et al (Brit. Polymer J., 17(2):181-184 (1985), prior art of record) Martin et al (US 2011/0183418, prior art of record),  Tabata (US 2012/0225483) and Darvari et al (US 2010/0009007, prior art of record). 
Ma teaches a cell culture article comprising an ionically crosslinked pectin or D-galactopyranuronic acid (the pyranose form of D-galacturonic acid) substrate useful, e.g., in cell culture applications. (Abstract; column 4, lines 23-33; column 6, lines 8-12; and column 6, lines 53-55). 
In this regard, Robyt teaches  
Pectins are divided into two categories: (1) pectinic acids which are polygalacturonic


Moreover, Thibault teaches pectinic acid, the acidic forms of pectin, readily forms a gel in the presence of calcium ions if the degree of esterification is lower than 40%. (Abstract and Methods, § 2.2).
As such, it would have been obvious at the time of filing to produce the hydrogel taught by Ma utilizing pectinic acid, with a degree of esterification below 40%, or pectic acid, with no or only a negligible amount of methyl ester, because the prior art recognizes that a high degree of methyl esterification prevents gel formation.
Ma further teaches bioactive agents can be incorporated into the cell culture article. (Column 7, lines 31-39). The references do not explicitly teach the claimed adhesion polymer, which is adsorbed onto the surface of the cell culture substrate. For purposes of this Acton, the phrase “adsorbed onto the surface” was broadly interpreted herein to encompass coating. (See instant specification, Example 2).  
In this regard, Martin teaches similar cell culture articles can be readily coated with adhesion polymers such as poly(HEMA-co-MAA-PEG4-VN) copolymers. (Abstract; ¶¶ 0002 and 0017; and Table 5). Moreover, Tabata teaches hydrogel microspheres, i.e., microcarrier particles, can be readily coated “with a cell adhesion peptide and a cell adhesion protein such as collagen, fibronectin, vitronectin, laminin, and glycosaminoglycan.” (¶ 0024).
One of ordinary skill in the art would have been motivated to modify the teachings of Ma, Robyt, and Thibault in view of Martin and Tabata in order to advantageously enhance attachment of anchorage-dependent cells using an adhesion polymers. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
While Tabata teaches hydrogel microcarrier particles coated with an adhesion polymer,     the references do not explicitly teach the substrate comprises a polygalacturonic acid microcarrier particle. However, it would have been obvious at the time of filing to utilize a polygalacturonic acid microcarrier particle for the substrate taught by Ma, Robyt, Thibault, Martin and Tabata because Darvari teaches microparticles can be coated with polygalacturonic acid. (Abstract; ¶¶ 0113 and 0137).
 One of ordinary skill in the art would have been motivated to modify Ma, Robyt, Thibault, Martin, and Tabata in view of Darvari in order advantageously produce polygalacturonic acid coated microcarriers for cell culture applications. Indeed, Darvari further teaches “the present disclosure is directed to microparticles having a modified surface such that the microparticles are capable of altered binding interactions with molecules, cells, and tissues, as compared to microparticles, not carrying such surface modifications.” (Abstract). 
Accordingly, the claimed invention was prima facie
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, Robyt, Thibault, Martin, Tabata, and Darvari as applied to claims 1, 3, and 7-8  above, and further in view of Poncelet (Ann. N.Y. Acad. Sci., 944:74-82 (2001)).  
As discussed above, claims 1, 3, and 7-8 were rendered obvious by the teachings of Ma, Robyt, Thibault, Martin, Tabata, and Darvari. The references do not explicitly teach the microcarrier particle is an internally-gelated particle. However, Poncelet teaches it was well-known at the time of filing to utilize internal gelation to produce microcarrier particles. (Abstract). One of ordinary skill in the art would have been motivated to utilize an internally-gelated particle in the cell culture article taught by Ma, Robyt, Thibault, Martin, Tabata, and Darvari because Poncelet further teaches internal gelation advantageously “form[s] beads in a large scale, under sterile conditions with a relatively low mean size.” (Page 82, conclusions). 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 06/04/2021 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set for above.
On page 6 of the Response, Applicant urges “despite the absence of chemical coupling, the coated PGA hydrogel unexpectedly survives culture condition.” This argument was previously addressed in detail in the non-final Office action mailed 12/04/2020. (See pages 6-7). Briefly, as previously discussed, Tabata teaches hydrogel microcarrier particles can be readily coated “with a cell adhesion peptide and a cell adhesion protein such as collagen, fibronectin, vitronectin, laminin, and glycosaminoglycan.” (¶ 0024). As such, the absence of crosslinking is 
On pages 6-7 of the Response, Applicant urges the cell culture articles taught by Martin are not similar to those recited in claim 1. More particularly, Applicant urges “Martin discloses culturing cells ‘on a larger surface area such as T-75 Flask and T-225 Flask’ and that the adhesive peptides are ‘coated on large foot-prints of thermoplastic surfaces.’” As previously discussed, Martin broadly teaches the use of rigid material such as plastics, ceramics, and glasses as well as hydrogels such as acrylate hydrogels. (See ¶¶ 0051-0052 and 0092-0094). As Applicant correctly notes, Martin further teaches:
In embodiments, the cell culture surface may be formed on any surface suitable for cell culture.  Examples of articles suitable for cell culture include single and multi-well plates, such as 6, 12, 96, 384, and 1536 well  plates, jars, petri dishes, flasks, beakers, plates, roller bottles, slides, such as chambered and multichambered culture slides, tubes, cover slips, bags, membranes, hollow fibers, beads and microcarriers, cups, spinner bottles,  perfusion chambers, bioreactors, CellSTACK® (Corning, Incorporated) and fermenters. (¶ 0074).

Additionally, as discussed in detail above, the additional prior art of record clearly contemplates the use of microcarrier particles.
	On page 7 of the Response, Applicant urges “Tabata does not disclose a PGA microcarrier or that an adhesion layer can be absorbed onto such a microcarrier.” Rather, Applicant urges “Tabata discloses that gelatin microspheres are used within the cell aggregates described in Tabata, which is formed using various chemical cross-linkers.”
 As discussed above, Tabata teaches it was well known at the time of filing that hydrogel microspheres, i.e., microcarrier particles, could be readily coated “with a cell adhesion peptide 
On page 7 of the Response, Applicant urges “previous efforts to improve cell attachment to alginate or polygalacturonate hydrogel substrates required chemical crosslinking of the adhesion coating (e.g., gelatin) to the alginate or polygalacturonate hydrogel substrate.” Applicant further urges “the adhesion-promoting polymer was not physically adsorbed but chemically crosslinked with the hydrogel material, and such chemical crosslinking was believed to be necessary to achieve a binding of the coating and substrate strong enough to persist until and through the cell culture process.” 	Tabata teaches “[i]n order to further enhance cell culture and proliferation, the microsphere surface can be coated or immobilized with a cell adhesion peptide and a cell adhesion protein such as collagen, fibronectin, vitronectin, laminin, and glycosaminoglycan.” (¶ 0024). As such, the prior art clearly contemplates coating or immobilization of cell adhesion polymers. Moreover, if the prior art understood the specific difficulties associated with gelatin then this would provide a clear motivation to utilize other adhesion polymers, such as those taught by Martin and Tabata, which do not require crosslinking or chemical coupling with a reasonable expectation of success. It is also noted the broadest reasonable recitation of “an adhesion polymer adsorbed onto the surface of the polygalacturonic acid compound” in instant claim 1 does not preclude chemical crosslinking.
Conclusion
NO CLAIMS ARE ALLOWED 
:
Chan et al., Carb. Poly., 63:176-187 (2006)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS J. VISONE/            Primary Patent Examiner, Art Unit 1651